DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 08/25/2022.  Claims 1 and 3-8 have been amended.  Claim 2 has been cancelled.  No claims have been added.  Therefore, claims 1 and 3-8 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has updated and maintained the 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 3-6 (Group I) are drawn to a patient management apparatus configured to manage a plurality of patients in communication with an examination management apparatus configured to manage a plurality of medical examinations, the patient management apparatus comprising: a memory storing instructions; and a processor configured to execute the instructions stored on the memory to: acquire from the examination management apparatus a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; produce a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determine a prescribed number of patients to be examined according to a today’s medical examination schedule; and produce a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report, which is within the four statutory categories (i.e. apparatus).  Claim 7 (Group II) is drawn to a patient management method comprising: acquiring a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; producing a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determining a prescribed number of patients to be examined according to a today’s medical examination schedule in connection with the identifications of the patients; and producing a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report, which is within the four statutory categories (i.e. process).  Claim 8 (Group III) is drawn to a non-transitory computer-readable storage medium having a program causing a computer to implement a patient management method comprising: acquiring a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; producing a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determining a prescribed number of patients to be examined according to a today’s medical examination schedule in connection with the identifications of the patients; and producing a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report, which is within the four statutory categories (i.e. manufacture).

Claims 1 and 3-6 (Group I) involve abstract steps, emphasized in bold, of a patient management apparatus configured to manage a plurality of patients in communication with an examination management apparatus configured to manage a plurality of medical examinations, the patient management apparatus comprising: a memory storing instructions; and a processor configured to execute the instructions stored on the memory to: acquire from the examination management apparatus a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; produce a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determine a prescribed number of patients to be examined according to a today’s medical examination schedule; and produce a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report.  Claim 7 (Group II) involves abstract steps, emphasized in bold, of a patient management method comprising: acquiring a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; producing a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determining a prescribed number of patients to be examined according to a today’s medical examination schedule in connection with the identifications of the patients; and producing a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report.  Claim 8 (Group III) involves abstract steps, emphasized in bold, of a non-transitory computer-readable storage medium having a program causing a computer to implement a patient management method comprising: acquiring a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; producing a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determining a prescribed number of patients to be examined according to a today’s medical examination schedule in connection with the identifications of the patients; and producing a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report.  These abstract steps can be characterized as directed to the abstract idea of documenting acknowledgement and explanation of received examination results to patients based on a day’s patient examination schedule, which is covered under the categories of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves interaction between patients and doctors.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1 and 3-6 (Group I) a patient management apparatus configured to manage a plurality of patients in communication with an examination management apparatus configured to manage a plurality of medical examinations, the patient management apparatus comprising: a memory storing instructions; and a processor configured to execute the instructions stored on the memory to: acquire from the examination management apparatus a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; produce a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determine a prescribed number of patients to be examined according to a today’s medical examination schedule; and produce a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report, of Claim 7 (Group II) involves a patient management method comprising: acquiring a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; producing a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determining a prescribed number of patients to be examined according to a today’s medical examination schedule in connection with the identifications of the patients; and producing a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report and of Claim 8 (Group III) involves a non-transitory computer-readable storage medium having a program causing a computer to implement a patient management method comprising: acquiring a plurality of execution results with respect to the plurality of medical examinations, wherein each execution result includes an assessment report about each medical examination for each patient and update information; producing a report management table including a doctor identification for each doctor, a patient identification for each patient, an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information, an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor; determining a prescribed number of patients to be examined according to a today’s medical examination schedule in connection with the identifications of the patients; and producing a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report, amount to no more than the recitation of:
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely documents acknowledgement and explanation of received examination results to patients based on a day’s patient examination schedule on a general purpose computer; 
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a table of results of patient medical examinations, acknowledge flags, and explanatory flags and sends these items to a page of reading requests, utilizing generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects patient medical examination results, acknowledge flags, and explanatory flags, and arranges the data to provide it to a user utilizing a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the determinations to medical data;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes an apparatus, memory, processor, non-transitory computer-readable storage medium, program, and computer;
Limiting the abstract idea to medical data, because limiting application of the abstract idea to medical data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention performs medical examinations on patients to obtain medical examination results for determining whether results have been acknowledged and explained to patients; 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely outputs a report management page.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient medical examination results data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. an apparatus, memory, processor, non-transitory computer-readable storage medium, program, and computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. acquire patient execution results, produce table, determine number of patients to be examined, produce page) that are activities previously known to the pertinent industry (i.e. medical records):

Fig. 1 is a schematic diagram of a patient management system 100 including a
patient management apparatus 1, an examination management apparatus 2, a first
terminal 3, and a second terminal 4, which are connected together through a
communication network. For example, the patient management system 100 is
installed in a large-scale hospital having several hundreds of beds for patients. The
patient management system 100 may further include other devices in communication
with the constituent elements 1-4 shown in Fig. 1.
The patient management apparatus 1 is configured to have doctors confirm
results of medical examination, to make an explanation to patients based on results of
medical examination, to record confirmation and explanation by doctors, and to further
record various comments about patients.
The examination management apparatus 2 is configured to manage results of
medical examination with respect to patients. The examination management
apparatus 2 may be directly connected to medical examination devices so as to retrieve
data generated by medical examination devices. As medical examination devices, it is
possible to mention radiotherapy equipment, magnetic resonance imaging equipment,
and X-ray imaging equipment.
The first terminal 3 communicates with the patient management apparatus 1 to
output the information transmitted by the patient management apparatus 1 with a
monitor or the like. The second terminal 4 communicates with the examination
management apparatus 2 to output the information transmitted by the examination
management apparatus 2 with a monitor or the like. In this connection, it is possible
to provide a common terminal sharing the functions of the first terminal 3 and the
second terminal 4.
As a medical examination device, the present embodiment uses radiotherapy
equipment. As the examination management apparatus 2, the present embodiment
uses an apparatus configured to display radiographic images received from the
radiotherapy equipment and to thereby manage the information registered by an image reading
doctor (IMAGE-READING DOC), a clinical technician, or the like.
Fig. 2 is a block diagram showing the hardware configuration applicable to the
constituent elements 1-4, i.e. the patient management apparatus 1, the examination
management apparatus 2, the first terminal 3, and the second terminal 4. The
constituent elements 1-4 are each configured of a computer having various hardware
elements such as a CPU (Central Processing Unit) 101, a ROM (Read-Only Memory)
102, a RAM (Random-Access Memory) 103, a database 104, and a communication
module 105.
Fig. 3 is a block diagram showing the functional configuration of the patient
management apparatus 1. The patient management apparatus 1 is realized by the CPU
101 executing programs (e.g. a patient-management application) registered in the
database 104. Accordingly, the patient management apparatus 1 may have various
functional parts such as a controller 11, an electronic medical record part 12, and a
report management part 13.
The controller 11 is configured to control other functional parts. The
electronic medical record part 12 is configured to electronically record and output the
electronic medical record information for each patient. The electronic medical record
information includes the record information such as names of patients, patient numbers,
impatient wards, room numbers, and results of medical examination for patients. The
record information may further include SOAP types and record contents. Herein, the
term "SOAP" is made up of initial characters selected from "Subjective" (i.e.
subjective information), "Objective" (i.e. objective information), "Assessment" (i.e.
assessment information), and "Plan" (i.e. planning or therapeutic information); hence,
the SOAP represents types of those pieces of information. In addition, symbols S, 0,
A, and Pare used to represent Subjective type, Objective type, Assessment type, and
Planning type respectively. Specifically, Subjective type (S) represents the
information directly obtained from a patient while Objective type (0) represents the
information obtained by a nurse making a physical examination of a patient. In
addition, Assessment (A) represents the information produced by the assessment made
by a nurse or a doctor based on Subjective (S) and Objective (0). Plan (P) represents
planning or therapy to be made as a result of Assessment (A). Users such as doctors
may register the record content for each SOAP type in the patient management system
100 as the information to be recorded as an electronic medical record for each patient.
The present embodiment refers to the patient management apparatus 1 having the
function of the electronic medical record part 12, whereas the function of the electronic
medical record part 12 can be installed in another apparatus such as an electronic
medical record server.
The report management part 13 has the function to complement the process of
the electronic medical record part 12. In the present embodiment, the report
management part 13 acquires an execution result due to an execution request of a
medical examination for a patient from the examination management apparatus 2, and
then the report management part 13 records the execution result in connection with an
acknowledge (ACK) flag as to whether or not to acknowledge the patient number and
the execution result and an explanatory (EXPL) flag as whether or not to explain the
execution result. The report management part 13 is configured to determine a patient
subjected to a today's medical examination according to a medical examination
schedule for each patient number. The report management part 13 is configured to
transmit to the first terminal 3 a read-request list of execution results connected to
patient numbers of patients other than patients each having an ACK flag (indicating a
completion of acknowledgement) and an EXPL flag (indicating a completion of
explanation) among all the patients subjected to medical examinations according to the
today's medical examination schedule. The detailed process of the report
management part 13 will be described later. According to the process of the report
management part 13, it is possible to improve an accuracy of explaining conditions of
patients based on execution results of medical examinations, and therefore it is possible
to manage the status as to whether or not to complete explaining conditions of patients
based on execution results of medical examinations.


Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining whether execution results have been acknowledged, whether execution results have been explained to patients, determining patients to be examined according to schedule) and does not impose meaningful limits on the scope of the claims;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention acquires execution results over a network;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of patient medical examination results, acknowledge flags, explanatory flags, patients to be examined;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention retrieving patient medical examination results, acknowledge flags, explanatory flags, patients to be examined from memory;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of documenting acknowledgement and explanation of received examination results to patients based on a day’s patient examination schedule.

Furthermore, dependent claims 3-6 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as producing list of reading requests when user starts processing, confirming updated version of acknowledge flag rather than previous version, confirming updated version of explanatory flag rather than previous version, apply important flag in list of reading requests, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1 and 3-8 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport, et al. (US 2006/0161457 A1) in view of Okabe, et al. (US 2016/0224195 A1).

With regards to claim 1, Rapaport teaches a patient management apparatus configured to manage a plurality of patients in communication with an examination management apparatus configured to manage a plurality of medical examinations (see at least figure 1B, paragraph 0234), the patient management apparatus comprising: a memory storing instructions (see at least figure 1B); and a processor configured to execute the instructions stored on the memory (see at least figure 1B) to: acquire from the examination management apparatus a plurality of execution results with respect to the plurality of medical examinations (see at least figure 10A, information regarding patient active situations are acquired by system), wherein each execution result includes an assessment report about each medical examination for each patient and update information (see at least figure 10A, each active situation includes a note regarding the result for medical exam for each patient and update information); produce a report management table including a doctor identification for each doctor (see at least figures 9B, doctor names, 10A, doctor’s name), a patient identification for each patient  (see at least figure 10A, patient names), …an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor (see at least figure 10A, column 1008, rows 1017-1023, paragraphs 0663, 0676-0677, alerts with actions “SEND” or “REVIEW” indicate reports doctor has not reviewed and needs to review, alerts with action column blank indicate reports doctor has previously reviewed and has saved), and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor (see at least figure 25 (2514), paragraph 0761, doctor interviews about reports sent to patients indicate whether patient has retrieved them or not; at least figures 29-30, paragraphs 0794, 0796, patient acknowledges receipt of test results in interview dialog); determine a prescribed number of patients to be examined according to a today’s medical examination schedule (see at least figure 10A, number of patients listed to be notified according to reports available for review and reports to be sent); and produce a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report (see at least figure 10A, column 1008, rows 1017-1019, paragraphs 0663, 0676-0677, alerts with actions “SEND” or “REVIEW” indicate reports doctor has not reviewed and needs to review, interpreted as failed to confirm acknowledge flag) and the explanatory flag indicating the completion of the explanation of the assessment report (see at least figure 25 (2514), paragraph 0761, doctor interviews about reports sent to patients under “Reviewed” indicate “No”, meaning patient has not retrieved them, interpreted as failed to confirm explanatory flag).

Rapaport does not explicitly teach …an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information.  Okabe teaches …an execution flag indicating a completion or an incompletion of each medical examination to be updated by the update information (see at least paragraph 0114, diagnostic test status flags are “non-tested” before performing diagnostic test, “unconfirmed” before confirming medical reports by professional, and “confirmed” after confirming medical reports by professional).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the diagnostic test status flags of Okabe in the medical care information delivery system of Rapaport with the motivation of ease of viewing medical tasks in a busy environment (Okabe, paragraphs 0003, 0012).

Claims 7 and 8 recite similar limitations and are rejected for the same reasons.

With regards to claim 3, Rapaport teaches the patient management apparatus according to claim 1, wherein the processor is configured to automatically produce the list of the reading requests according to a user operation to start processing (see at least figure 10A, paragraph 0687, system electronically displays list of test results to review after doctor asks system to automatically display them).

With regards to claim 6, Rapaport teaches the patient management apparatus according to claim 1, wherein the processor is configured to apply an important flag to an execution result selected from among the plurality of execution results within the list of reading requests according to the user operation (see at least figure 10A, paragraph 0659).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaport, et al. (US 2006/0161457 A1) in view of Okabe, et al. (US 2016/0224195 A1) in further view of Chesbrough (US 2005/0203775 A1).

With regards to claim 4, Rapaport fails to teach the patient management apparatus according to claim 1, wherein confirming an updated version of the assessment report rather than a previous version of the assessment report, the processor is configured to update the acknowledge flag to indicate the unacknowledged status of the assessment report even when the acknowledge flag has indicated the acknowledged status with respect to the previous version of the assessment report.  Chesbrough teaches the patient management apparatus according to claim 1, wherein confirming an updated version of the assessment report rather than a previous version of the assessment report, the processor is configured to update the acknowledge flag to indicate the unacknowledged status of the assessment report even when the acknowledge flag has indicated the acknowledged status with respect to the previous version of the assessment report (see at least paragraphs 0168-0170, 0177, after an original physician reviews patient test results, they are notified if there are changes to the report after review by another physician, copy of report with changes are sent back to original physician).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient test review changes of Chesbrough in the medical care information delivery system of Rapaport with the motivation of allowing for more efficient handling of patient test reports (Chesbrough, paragraph 0003).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaport, et al. (US 2006/0161457 A1) in view of Okabe, et al. (US 2016/0224195 A1) in further view of Smith (US 2014/0108056 A1).

With regards to claim 5, Rapaport fails to teach the patient management part according to claim 1, wherein upon confirming an updated version of the assessment report rather than a previous version of the assessment report, the processor is configured to updated the explanatory flag to indicate no explanation even when the explanatory flag has indicated the completion of the explanation with respect to the previous version of the assessment report.  Smith teaches the patient management part according to claim 1, wherein upon confirming an updated version of the assessment report rather than a previous version of the assessment report, the processor is configured to updated the explanatory flag to indicate no explanation even when the explanatory flag has indicated the completion of the explanation with respect to the previous version of the assessment report (see at least paragraph 0020, updates to previous patient consent information are identified, physicians are informed of patients requiring new consent, patients requiring new consent are seen by the physicians and new informed consents are obtained).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient consent changes of Smith in the medical care information delivery system of Rapaport with the motivation of improving patient safety and limiting medical liability (Smith, paragraph 0018).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because “the instant claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Guidance.”
Applicant’s limitations are subject matter eligible because “a core focus of the independent claims is providing a technological solution that addresses the problem by provided an improved accuracy of explaining to patients their conditions based on the execution results of medical examinations for patients.”
Applicant’s limitations are subject matter eligible because “the claimed features qualify as "significantly more" at least because the claims provide at least a non-routine and/or non-conventional technological solution to a technological problem that had not been solved in computer-related technology…as evidence by the non-obviousness of the claimed features (i.e., the claims are not rejected under prior art)”

In response to Applicant’s argument, the limitations are subject matter eligible because “the instant claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Guidance”, the Examiner respectfully disagrees.  Representative claim 1 describes “acquiring…execution results…of medical examinations”, “producing a report management table including.. an execution flag indicating a completion or an incompletion of each medical examination…an acknowledge flag indicating an acknowledged status or an unacknowledged status of the evaluation report by each doctor, and an explanatory flag indicating a completion or an incompletion of an explanation to explain the assessment report to each patient by each doctor”, “determining a prescribed number of patients to be examined according to a today’s medical examination schedule”, and “producing a report management page associated with the report management table in response to a list of reading requests to read the plurality of execution results with respect to the prescribed number of patients each failed to confirm the acknowledge flag indicating the acknowledgement of the assessment report and the explanatory flag indicating the completion of the explanation of the assessment report”.  According to the specification, these steps are used by doctors to “confirm many results of medical examination performed on patients in each day” and “explain conditions of patients upon confirming results of medical examination” to those patients.  See specification, page 1.  Under the broadest reasonable interpretation, these limitations recite steps “[t]o achieve the accountability of doctors to patients”.  See specification, page 2.  This concept pertains to “managing personal behavior or relationships or interactions between people (including…following rules or instructions)”, which is a subgrouping of the “certain methods of organizing human activity” grouping of abstract ideas.  See MPEP 2106.04(a)(2)(II).

In response to Applicant’s argument, the limitations are subject matter eligible because “a core focus of the independent claims is providing a technological solution that addresses the problem by provided an improved accuracy of explaining to patients their conditions based on the execution results of medical examinations for patients”, the Examiner respectfully disagrees.  Applicant’s specification states the claimed steps are used by doctors to “confirm many results of medical examination performed on patients in each day” and “explain conditions of patients upon confirming results of medical examination” to those patients” using common computer components such as apparatus, memory, processor, output device, etc., “to improve the accuracy of explanation about conditions of patients based on results of medical examinations in communication with patients.” See specification, pages 1-2.  Simply having the ability for a process to use common computer elements to improve accuracy does not amount to significantly more as “the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).

In response to Applicant’s argument, the limitations are subject matter eligible because “the claimed features qualify as "significantly more" at least because the claims provide at least a non-routine and/or non-conventional technological solution to a technological problem that had not been solved in computer-related technology…as evidence by the non-obviousness of the claimed features (i.e., the claims are not rejected under prior art)”.  The claimed features are rejected by the prior art.  Furthermore, although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”).

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Reisman, et al. (US 2009/0216558 A1) which discloses an automated system is described for presenting a patient with an online interactive personal health record (PHR) capable of delivering individualized alerts based on comparison of evidence-based standards of care to information related to the patient's actual medical care. A health care organization collects and processes medical care information, including clinical data relating to a patient in order to generate and deliver customized clinical alerts and personalized wellness alerts directly to the patient via the PHR. The PHR also solicits the patient's input for tracking of alert follow-up actions and allows the health care organization to track alert outcomes. Further embodiments include implementing a plurality of modules for providing real-time processing and delivery of clinical alerts and personalized wellness alerts to the patient via the PHR and to a health care provider via one or more health care provider applications, including disease management applications.

Sullivan, et al. (US 20040172284 A1) which discloses a system and method for managing information in a healthcare facility includes the steps of uploading information to a server, notifying a physician that the information is available for review, receiving a message from the server verifying that the information was reviewed by the physician, acknowledging receipt of the message, and automatically updating a file documenting the uploading, receiving, and acknowledging steps.

Hysong SJ, Esquivel A, Sittig DF, et al. Towards successful coordination of electronic health record based-referrals: a qualitative analysis. Implement Sci. 2011;6:84. Published 2011 Jul 27. doi:10.1186/1748-5908-6-84 which discloses successful subspecialty referrals require considerable coordination and interactive communication among the primary care provider (PCP), the subspecialist, and the patient, which may be challenging in the outpatient setting. Even when referrals are facilitated by electronic health records (EHRs) (i.e., e-referrals), lapses in patient follow-up might occur. Although compelling reasons exist why referral coordination should be improved, little is known about which elements of the complex referral coordination process should be targeted for improvement. Using Okhuysen & Bechky's coordination framework, this paper aims to understand the barriers, facilitators, and suggestions for improving communication and coordination of EHR-based referrals in an integrated healthcare system.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626